            Case 1:20-cv-08602-LLS Document 9 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS ALLBROOKS,

                                Plaintiff,

                    -against-                                  20-CV-8602 (LLS)

                                                              CIVIL JUDGMENT
NEW YORK STATE DEPARTMENT OF
CORRECTIONS, et al.,

                                Defendants.

         Pursuant to the order issued March 31, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    March 31, 2021
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
